             Case 1:17-cv-00124-LLS Document 137 Filed 10/27/20 Page 1 of 3


                                                                                   Geoffrey W. Castello
                                                                                   Kelley Drye & Warren LLP
                                                                                   101 Park Avenue
                                                                                   New York, NY 10178
                                                                                   Tel: (973) 503-5922
                                                                                   Fax: (973) 503-5950
                                                                                   gcastello@kelleydrye.com


October 27, 2020

Via ECF

Hon. Louis L. Stanton, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re:     FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al.
               Case No. 1:17-cv-00124-LLS

Dear Judge Stanton:
        We write on behalf of Defendants Quincy Bioscience Holding Company, Inc., Quincy
Bioscience, LLC, Prevagen, Inc., Quincy Bioscience Manufacturing, LLC (“Quincy”) and Mark
Underwood (collectively “Defendants”) in the above-referenced action. We respond to Plaintiff the
People of the State of New York by Letitia James, Attorney General of the State of New York’s
(“NYAG”) letter dated October 20, 2020 (“Letter”) (Dkt. No. 135) requesting leave to move for a
protective order with respect to Quincy’s Rule 30(b)(6) Deposition Notice (the “Notice”). (Dkt. No.
135-1.) Like its co-Plaintiff, the Federal Trade Commission’s (“FTC”), the NYAG’s initial position
with respect to the Notice was “we don’t do that.” Unlike the FTC, however, the NYAG’s position has
not changed despite the parties’ painstaking two-month meet-and-confer process. Quincy eventually
agreed to withdraw and/or revise at least 15 of its initial topics. The NYAG, however, still obstinately
refuses to produce a witness in response to any of Quincy’s revised topics. The NYAG has failed to
satisfy the “heavy burden of demonstrating good cause” to prohibit the requested deposition, and its
request for a protective order should be denied in its entirety. Michelo v. Nat’l Collegiate Student Loan
Trust 2007-2, 2020 WL 4041058, at *3 (S.D.N.Y. July 17, 2020).

        Quincy served nearly identical R. 30(b)(6) topics on the NYAG and the FTC on August 21, 2020.
(See Declaration of Geoffrey W. Castello filed herewith (“Castello Decl.”) ¶ 2 and Ex. A.) The parties
first conferred telephonically on September 2, 2020. (Id. ¶ 3.) During that initial call the NYAG took
the position that Quincy was not entitled to take a R. 30(b)(6) deposition at all. (Id.) The NYAG advised
Quincy that it would continue to meet-and-confer, but made clear that it had “little hope” of reaching a
resolution. (Id.) After several more telephone calls and written exchanges, Quincy reached substantial
agreement with the FTC (agreement on 19 topics and withdrawal of 11 topics) and offered to serve the
NYAG with a revised deposition notice reflecting those agreements, but the NYAG remained unwilling
to present a witness on any of the proposed topics. (Id. ¶¶ 6-10 and Exs. C, D.) Notwithstanding the
lack of compromise from the NYAG, Quincy issued the revised Notice to the NYAG on October 9,
            Case 1:17-cv-00124-LLS Document 137 Filed 10/27/20 Page 2 of 3



October 27, 2020

2020, which incorporated most of the compromises that Quincy had reached with the FTC. (See Dkt.
No. 135-1.) The NYAG now seeks a protective order with respect to Quincy’s entire 30(b)(6) Notice.

       The NYAG’s Letter makes many of the same meritless arguments as the FTC’s parallel request
(Dkt. No. 134) regarding privilege and work product. As Quincy made abundantly clear during the
lengthy meet-and-confer process, it is not seeking to depose trial counsel, obtain attorney work product,
or prematurely learn the opinions of the NYAG’s experts. It simply seeks, as the Rules allow, to
understand the factual basis of the NYAG’s allegations. To avoid duplicative briefing, Quincy hereby
incorporates by reference its response to the FTC’s request (Dkt. No. 136), and addresses only the
additional arguments and topics raised by the NYAG.

        The NYAG Fails to Support Its Privilege Objections to the Notice’s “Contention” Topics
6-15. The NYAG acknowledges that Topics 6-15 “seek all facts that relate to the NYAG’s allegations
in this matter,” but argues that such facts are “protected from disclosure by the work product doctrine,
public interest privilege, deliberative process privilege, and common interest privilege.” (Letter at 2.)
The NYAG fails to even explain what these privileges are, much less argue why the requested testimony
would be privileged. Moreover, even if “certain information is protected from discovery by the attorney-
client privilege, work product doctrine and/or other applicable privileges, a party is required to disclose
the facts underlying its claims.” F.T.C. v. Cyberspy Software, LLC, 2009 WL 8708856, at *2 (M.D. Fla.
May 26, 2009) (emphasis in original). “Facts are always discoverable regardless if they have been
conveyed to an attorney.” Id. (citing Upjohn Co. v. U.S., 449 U.S. 383, 395 (1981)). Further, “[i]t is
well-established that ‘the attorney-client privilege cannot at once be used as a shield and a sword.’” HSH
Nordbank AG N.Y. Branch v. Swerdlow, 259 F.R.D. 64, 74 (S.D.N.Y. 2009) (quoting U.S. v. Blizerian,
926 F. 2d 1285, 1292 (2d Cir. 1991)). Yet this is exactly what the NYAG attempts to do here by refusing
to even identify, among other things, which specific marketing statements it is challenging in this action,
much less explain the facts that support its position that the marketing is false or unsubstantiated. To the
extent the NYAG continues to claim privilege over these facts, it should be excluded from introducing
any such facts as evidence in this action for any purpose.

         Quincy is Not Seeking to Discover the NYAG’s “Strategy” in Topics 1, 5, 31 and 32. These
topics similarly seek facts, not the NYAG’s litigation strategy. Topic 1 seeks the process, phases, and
identity of people that participated in the NYAG’s pre-suit investigation and Topic 5 seeks the bases and
method for the NYAG’s alleged damages. The Federal Rules entitle Quincy to learn the facts which
form the basis for the NYAG’s allegations and the measure of monetary relief it seeks in this action.
Topic 31 relates to the NYAG’s written discovery responses, which plainly are not privileged because
they have been produced to Quincy in this litigation. Finally, Topic 32 seeks a description of the
NYAG’s document preservation, search and production procedures. Quincy wholeheartedly agrees that
this non-privileged information should have been “the subject of good-faith discussions between
counsel.” (Letter at n.1.) Unfortunately, because the NYAG has stonewalled Quincy’s repeated efforts
over the last year to obtain even the most basic information about their document collection efforts,
including the names of the individuals whose records were searched, Quincy was compelled to include
this as a deposition topic.

          The Notice is Not “Duplicative” of Other Discovery. The NYAG also argues, without citing
a single case, that the deposition should be precluded because it is “duplicative” of written and document
KELLEY DRYE & WARREN LLP                                                                            2
            Case 1:17-cv-00124-LLS Document 137 Filed 10/27/20 Page 3 of 3



October 27, 2020

discovery that has taken place. Written discovery, however, “does not relieve the Agency of its
obligation under [Rule 30(b)(6)] to provide a witness to answer questions about the documents for
purposes of clarification and interpretation.” EEOC v. Sterling Jewelers Inc., 2010 WL 2803017, at *3
(W.D.N.Y. July 15, 2010). Indeed, the NYAG issued a R. 30(b)(6) deposition notice seeking testimony
from Quincy that largely overlapped with its written and document discovery, and Quincy provided three
witnesses in response. (Castello Decl. ¶ 11, Ex. E.) The NYAG should be required to do the same.

        In any event, the NYAG has failed to actually establish any duplication. The only examples
provided are the so-called “Communication” Topics, which request testimony regarding
communications between the NYAG and various third parties, including consumers, consumer
protection groups, and doctors. It is not enough for the NYAG to produce written communications or to
provide self-serving narrative descriptions of such communications. (Letter at n.3.) Quincy is entitled
to ask questions about these written communications, and the substance of any oral communications.

         The NYAG Fails to Support its Conclusory Assertion of “Undue Burden.” The NYAG’s
conclusory references to the “burden inherent in preparing a witness for a 30(b)(6) deposition” are
meritless. To establish an undue burden, the NYAG must show that “a ‘clearly defined, specific and
serious injury’ will occur in the absence” of a protective order. Michelo, 2020 WL 4041058, at *3.
“'[B]road allegations of harm, unsubstantiated by specific examples or articulated reasoning, are not
sufficient to satisfy the burden.” Id. (internal quotations and citation omitted). No such burden can exist
for a statewide governmental agency like the NYAG and, in any event, the NYAG fails to articulate any
specific burden, other than the fact that its counsel would have to prepare a witness. But this is true of
every entity ever served with a R. 30(b)(6) notice, and was true of Quincy’s counsel who prepared three
separate witnesses to respond to the NYAG’s 30(b)(6) notice. See S.E.C. v. Merkin, 283 F.R.D. 689,
696, report and recommendation adopted, 283 F.R.D. 699 (S.D. Fla. 2012) (“[T]he argument that a
lawyer would be involved in the preparation process is simply a truism which, if sufficient to preclude
30(b)(6) depositions, would eliminate that discovery tool.”).

        The NYAG Fails to Support its Blanket Relevance Objection. Finally, the NYAG’s blanket
relevance objection is groundless. Relevance is “‘construed broadly to encompass any matter that bears
on, or that reasonably could lead to other matter that could bear on’ any party’s claim or defense.”
Malzberg v. New York Univ., 2020 WL 3618962, at *2 (S.D.N.Y. July 2, 2020). The NYAG fails to
explain why topics relating to its complaint, consumer perception and substantiation of the challenged
marketing, or to communications with third parties regarding Prevagen®, its marketing, and its efficacy,
would not be relevant. They plainly are, and the NYAG should be compelled to produce a witness to
provide factual testimony about these topics.

       For these reasons, Quincy respectfully requests that the NYAG’s request for a pre-motion
conference motion be denied and that the R. 30(b)(6) deposition of the NYAG proceed as noticed.

Respectfully submitted,

/s/ Geoffrey W. Castello

Geoffrey W. Castello
KELLEY DRYE & WARREN LLP                                                                           3
